Citation Nr: 1707509	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  00-02 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

2.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 50 percent disabling from November 18, 2005 to May 22, 2006 (excluding the period from May 23, 2006 to August 1, 2006, for which the Veteran has been assigned a temporary 100 percent rating due to hospitalization over 21 days.)

3.  Entitlement to a rating in excess of 70 percent for PTSD.

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to an effective date prior to November 17, 2006 for a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter has a complex procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from September 2001, December 2001, March 2007 and June 2009 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (RO).

The September 2001 rating decision granted service connection for diabetes mellitus, type II, with an initial 20 percent rating effective July 9, 2001.  The December 2001 rating decision later changed the effective date of service connection to February 7, 2000.  The Veteran continued with an appeal of the initial rating assigned for diabetes.  The initial rating for diabetes first came before the Board in March 2005, when it was remanded for procedural considerations.  See Manlincon v. West, 12 Vet. App. 238(1999).

The March 2007 rating decision initially denied June 2006 claims for a rating in excess of 50 percent for dysthymic disorder and service connection for PTSD.  The Veteran appealed both issues.  The June 2009 rating decision subsequently granted service connection for PTSD, recharacterized the Veteran's previously service-connected psychiatric disorder as PTSD, and assigned a 50 percent rating for the disorder for the period prior to August 27, 2007, and a 70 percent rating thereafter.  The Veteran continued the appeal of the rating assigned for the disorder.  A March 2011 rating decision revised the June 2009 rating decision with respect to the initial effective date for PTSD, finding the Veteran had actively been pursuing a claim for service connection for PTSD since his original service connection claim for the disorder on November 18, 2005, and finding that the medical evidence of record supported an increased rating of 70 percent effective July 17, 2007.

The June 2009 rating decision also determined reopening of the Veteran's service connection claim for a right hip disability was not warranted because new and material evidence had not been received regarding the claim.

The issues on appeal were merged into a single appeal stream and first came before the Board together in May 2012.  At that time, the Board denied a higher initial rating for diabetes and reopening of the service connection claim for a right hip disability.  The Board granted a 70 percent rating for PTSD for the period prior to July 17, 2007, but otherwise denied a rating in excess of 70 percent for a psychiatric disability at any point in the appeal period.  A May 2012 rating decision effectuated the Board's decision and assigned a 70 percent rating for PTSD, effective August 1, 2006, due to the fact that a temporary total rating was in effect of the Veteran's psychiatric disability from May 23, 2006 through July 30, 2006.  See 38 C.F.R. § 4.29 (2016).  The Board notes the May 2012 rating decision did not implement the 70 percent rating for PTSD prior to the temporary total period (i.e., from November 18, 2005 to May 22, 2006).

As noted above, the March 2011 rating decision revised the effective date of service connection for PTSD to November 18, 2005.  The Board notes the Veteran filed an increased rating claim for his previously service-connected dysthymic disorder in June 2006, in addition to the service connection claim for PTSD.  The June 2009 rating decision recharacterized the Veteran's previously service-connected psychiatric disorder as PTSD.  The current effective date of service connection for PTSD predates the Veteran's increased rating claim.  To the extent that an earlier effective date could be granted pursuant to U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(o)(2) on the basis of the Veteran's increased rating claim for the psychiatric disability previously characterized as dysthymic disorder, there is no evidence that makes it factually ascertainable that there was a definitive increase in psychiatric symptomatology between June 2005 and November 2005, as will be discussed in more detail below.  

The Board will refer to the psychiatric rating/effective date issue as entitlement to a higher initial rating for PTSD in the context of this appeal for clarity.

In June 2014, the Board issued a decision vacating its May 2012 decision as a result of an October 2013 request from the Veteran pursuant to the settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir 2013).  In August 2014, the Board remanded the issues on appeal to the AOJ to fulfill the Veteran's request for a new hearing.

The Veteran initially appeared at a hearing before one of the undersigned Veterans Law Judges (VLJ) in November 2011.  A transcript of that hearing of record.  The Veteran appeared before another one of the undersigned in April 2016.  A transcript of that hearing is also of record.  In October 2016, the Veteran submitted a written statement waiving the opportunity to appear at a hearing before a third VLJ who would be assigned to a panel to decide his appeal in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Board notes the Veteran was granted TDIU, effective November 17, 2006, by a July 2007 rating decision.  Although the Veteran did not explicitly appeal the effective date of TDIU, the issue remains on appeal as an element of the appeal of the initial rating assigned for diabetes and PTSD, as both of these appeals predate the July 2007 rating decision.  Compare Rice v. Shinseki, 22 Vet. App. 447, 448-49 (2009) with Locklear v. Nicholson, 24 Vet. App. 311, 314 (2011).

This decision grants a 70 percent rating for PTSD, effective November 18, 2005, but defers consideration of whether an initial rating in excess of 70 percent is warranted during the appeal period because the record suggests additional development is necessary that could potentially impact the rating assigned for PTSD.  This issue, along with issues of whether new and material evidence has been received to reopen the service connection claim for a right hip disability, entitlement to an initial rating in excess of 20 percent for diabetes, and an effective date prior to November 17, 2006 for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no evidence that makes it factually ascertainable that an increase in psychiatric symptomatology occurred from June 2005 to November 2005.

2.  Since November 18, 2005, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met since November 18, 2005, excluding the period from May 23, 2006 to August 1, 2006 for which a temporary total (100 percent) rating was assigned for a hospitalization over 21 days.  38 U.S.C.A. § 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in November 2007 and April 2011.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records for the requisite period from June 2005 to November 2005 have been obtained and considered.  Although the Board is remanding other issues on appeal to obtain records from the Social Security Administration (SSA), the record reflects the Veteran did not contemplate filing a claim with the SSA until approximately November 2006.  Thus, these records would have been created after the salient period from June 2005 to November 2005 and would not have a tendency to show that there was an increase in disability during this period.  

Although the Board's May 2012 decision was vacated pursuant to the settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, the Veteran was provided a second hearing in April 2016 to ensure Board personnel fulfilled their statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (c)(2).  At the Veteran's April 2016 hearing the issues were identified and discussed, to include the evidence necessary to support a higher rating under the psychiatric rating criteria.  The April 2016 hearing also constitutes substantial compliance with the Board's August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  PTSD - Rating

Although the Board's May 2012 decision was vacated, the Board finds the settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir 2013) was not intended to reverse the beneficial aspects of past decisions.  In the May 2012 decision, the Board found a 70 percent rating was warranted for PTSD for the period prior to July 17, 2007.

As noted in the introduction, the AOJ implemented the Board's decision in a May 2012 rating decision.  In the May 2012 rating decision, the AOJ assigned a 70 percent rating for PTSD, effective August 1, 2006, which corresponds to the end of a temporary total rating that was in effect from May 23, 2006 through July 30, 2006 due to a psychiatric hospitalization in excess of 21 days.  However, the Board notes a March 2011 rating decision revised the effective date of service connection for PTSD to November 18, 2005, on the basis of clear and unmistakable error, finding the Veteran had been actively pursuing a service connection claim for PTSD since that date.  As such, proper implementation of the Board's May 2012 decision would have assigned a 70 percent rating for PTSD from November 18, 2005 to May 22, 2006, which corresponds to the portion of the initial rating period prior to the temporary total rating from May 23, 2006 through July 30, 2006.

The Veteran should not be prejudiced by his request for a new hearing and decision regarding his appeals.  Thus, the Board finds a 70 percent rating for PTSD is warranted since November 18, 2005, notwithstanding the period from May 23, 2006 to August 1, 2006 for which a temporary total rating was assigned for a hospitalization over 21 days.  As noted in the introduction, the Board defers consideration of whether an initial rating in excess of 70 percent is warranted during the appeal period because the record suggests additional development is necessary that could potentially impact the rating assigned for PTSD.

The Board finds an increased rating is not warranted for the period prior to November 18, 2005.  As explained in the introduction, the Veteran filed an increased rating claim for his previously service-connected dysthymic disorder and a service connection claim for PTSD on the same date in June 2006.  The June 2009 rating decision recharacterized the Veteran's previously service-connected psychiatric disorder as PTSD, but this did not resolve the issue of his increased rating claim.

The effective date for an award of increased compensation is generally the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Yet, if an increase in disability is factually ascertainable within one year prior to the receipt of the claim for increased compensation, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12- 98 (1998).  In making this determination, VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  As such, it is theoretically possible the Veteran could receive an increased psychiatric rating dating back to June 2005 (which is one year prior to the date he filed his claim for increase), which is five months prior to the current effective date of the 70 percent rating assigned for PTSD.

However, review of the record does not show it is factually ascertainable that an increase in the Veteran's psychiatric symptomatology occurred during the period from June 2005 to November 2005.  The Veteran's VA treatment records for this period have been associated with the claims file.  During this time, the Veteran was primarily treated for orthopedic issues.  In September 2005, the Veteran was first assessed for possible PTSD.  However, at that time, mental health professionals determined a PTSD diagnosis was not warranted after clinical evaluation.  The Veteran was denied entrance into an in-patient psychiatric program based on his clinical assessment.  While this evidence suggests a potential change in diagnosis, it does not make it factually ascertainable that an increase in the Veteran's psychiatric symptomatology occurred during the period from June 2005 to November 2005.  Further, the Veteran's Global Assessment of Functioning (GAF) scores were in the low 50 range leading up to and during this period and remained in the low 50 range subsequent to this period, which tends to show there was not an increase in functional impairment during this period.  Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

As there is no evidence that makes it factually ascertainable that an increase in psychiatric symptomatology occurred from June 2005 to November 2005, the Board finds that an effective date prior to November 18, 2005 for a 70 percent rating for PTSD is not warranted.


ORDER

Entitlement to a 70 percent rating for PTSD, effective November 18, 2005, is granted.


REMAND

The record indicates the Veteran may have filed an application for benefits with the Social Security Administration (SSA) in approximately November 2006.  There is no indication that SSA records have been requested.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  In cases where VA is uncertain as to the relevance of the records, such as this case, VA should be guided by the principles underlying the pro-claimant VA system.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

During the April 2016 hearing, the Veteran testified he recently received care through the VA system for his right hip and was informed he needs right hip replacement surgery.  No VA treatment records have been associated with the claims file since 2015.  All outstanding VA treatment records should be associated with the claims file to ensure VA has fulfilled its duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §3.159 (c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

The Veteran also seeks a higher rating for diabetes.  His most recent VA diabetic examination was in April 2011.  At that time, the Veteran was prescribed oral hypoglycemic agent to control his diabetes.  In January 2015, private treatment records were associated with the Veteran's claims file that show his diabetes had increased in severity to the extent that he now requires insulin therapy.  In September 2015, the Veteran's private treating physician, E.T., M.D., provided a statement explaining the Veteran's insulin use and strict diet "mak[e] exercise difficult."  This evidence suggests a higher rating may be warranted for diabetes, as ratings in excess of 20 percent under Diagnostic Code 7913 require insulin use, restricted diet, and regulation of activities.  Yet, the ambiguity of the statement does not establish that it is at least as likely as not the Veteran's diabetes currently requires regulation of activities.  Thus, a new VA examination is necessary to assess the current severity of the Veteran's diabetes given the apparent increase in severity of the disability.  See Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist requires VA to provide an examination when there is evidence of increased disability since the last examination).

As noted in the introduction, the Board finds the effective date of entitlement to a TDIU (prior to November 17, 2006) remains on appeal as an element of the Veteran's appeals of the initial rating assigned for diabetes and PTSD.  The TDIU issue is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Further, the AOJ should considered whether an earlier effective date for TDIU is warranted in the first instance in light of the Board's grant of a 70 percent rating for PTSD, effective November 18, 2005, to ensure the Veteran is afforded due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

The Board defers consideration of whether an initial rating in excess of 70 percent at any point during the appeal period is warranted for PTSD, to include on an extra-schedular basis, as it is remanding the issue of entitlement to TDIU.  See Brambley v. Principi, 14 Vet. App. 20 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Request any records that may be available from the SSA.  Associate any obtained records with the claims file.  If the records are not obtained associate documentation of all efforts to obtain the records and make appropriate findings consistent with statute and regulation as to why efforts to obtain the records ceased.

2.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected diabetes mellitus, type II.  All indicated tests and studies must be performed.  The claims file must be reviewed by the examiner in conjunction with the examination.

3.  Readjudicate the issues on appeal, to include entitlement to an effective date prior to November 17, 2006 for a TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
	D.C. SPICKLER	PAUL SORISIO
	Veterans Law Judge	Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


